Case 2:17-cv-06972-JGB-KK Document 37 Filed 06/02/21 Page 1 of 3 Page ID #:671
Case 2:17-cv-06972-JGB-KK Document 37 Filed 06/02/21 Page 2 of 3 Page ID #:672




                                       II. LEGAL STANDARD

         Under the Local Rules, “[a]n attorney may not withdraw as counsel except by leave of
 court.” L.R. 83-2.3.2. The motion for leave to withdraw “must be supported by good cause.”
 Id. The motion may only be made upon “written notice given reasonably in advance to the client
 and to all other parties who have appeared in the action.” Id.

         District courts have broad discretion in determining what constitutes good cause to
 withdraw under a particular set of circumstances. See Thompson v. Special Enforcement, Inc.,
 No. 07-1666, 2008 WL 4811404, at *2 (C.D. Cal. Oct. 27, 2008). Absent undue prejudice to the
 client’s interests or to the proceedings in the case, “[t]he decision to grant or deny counsel’s
 motion to withdraw is committed to the discretion of the trial court.” Id. at *2. In ruling on a
 motion to withdraw as counsel, courts generally consider: “(1) the reasons why withdrawal is
 sought; (2) the prejudice withdrawal may result to other litigants; (3) the harm withdrawal might
 cause to the administration of justice; and (4) the degree to which withdrawal will delay the
 resolution of the case.” Tu Thien The, Inc. v. Tu Thien Telecom, Inc., 2014 WL 12580249 at
 *5 (C.D. Cal. July 11, 2014).

                                          III. DISCUSSION

         Relator’s Counsel seeks to withdraw on the grounds that there has been a permanent and
 irreparable break in the attorney-client relationship, so that withdrawal is mandatory or
 permissive under California Rule of Professional Conduct 1.16. (Mot. at 5.)

          As a preliminary matter, Counsel has complied with the notice requirement in Local Rule
 83-2.3.2. Counsel notified the counsel for the United States and for Defendant of her intent to
 file the Motion through both the meet and confer process and through the notice of electronic
 filing. (Cervantes Anderson Decl. ¶ 8-9.) Neither the United States nor Defendant oppose
 Counsel’s withdrawal from the case. (Id.) Counsel also informed Relator of her intent to
 withdraw. (Id. ¶¶ 4, 6-7, 11.)

          Counsel asserts that the attorney-client relationship is irretrievably broken, and she
 represents that while she can only provide limited information, her withdrawal is mandatory, or
 at least permissive, under Rule 1.16. (Mot. at 5.) In her Reply, Counsel asserts that
 communication with Relator deteriorated further, becoming “impossible.” (Suppl. Cervantes
 Anderson Decl. ¶ 2.) Counsel adds that she “cannot adequately represent Mr. Adomitis’
 interests because [she] cannot discuss strategy with him verbally or in writing.” (Id.)

         California Rule of Professional Conduct 1.16 permits an attorney to withdraw if “the
 client by other conduct renders it unreasonably difficult for the lawyer to carry out the
 representation effectively.” CA ST RPC Rule 1.16(b)(4). Considering Counsel’s unopposed
 representations, the Court finds that Counsel’s withdrawal is permissible. Moreover, withdrawal
 will not significantly prejudice any party or the administration of justice, as the case is currently
 stayed. The Court therefore GRANTS Counsel’s Motion.

  Page 2 of 3                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 2:17-cv-06972-JGB-KK Document 37 Filed 06/02/21 Page 3 of 3 Page ID #:673




                                         IV. CONCLUSION

        For the foregoing reasons, it is hereby ordered that:

        1. Counsel’s Motion is GRANTED. Esperanza Cervantes Anderson is relieved as
           counsel of record for Relator Frank Adomitis.
        2. Counsel shall immediately serve Relator Adomitis with a copy of this Order and shall
           file proof of service to confirm the same no later than June 11, 2021.
        3. Relator Adomitis is advised that he will have to appear pro se or retain new counsel by
           filing a substitution of attorney form. L.R. 83-2.3.3.
        4. By June 25, 2021, the parties shall submit a status report stating whether Relator has
           retained new counsel.
        5. The June 7, 2021 hearing is VACATED.

 IT IS SO ORDERED.




 Page 3 of 3                       CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
